Citation Nr: 1638426	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  03-34 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to May 17, 2016 and in excess of 30 percent thereafter, for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel






INTRODUCTION

The Veteran served on active duty from March 1989 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The extensive adjudicative history associated with this claim need not be detailed here.  It is sufficient to state for present purposes that this matter was before the Board in June 2006 and September 2009, at which times it was remanded for additional development.  In a July 2012 decision, the Board granted an initial 20 percent rating to the Veteran's service-connected cervical spine disability, effective July 15, 2002.  In the July 2012 decision, the Board also remanded the issue of entitlement to a rating in excess of 20 percent, on and after November 25, 2008, for the Veteran's cervical spine disability.  Ultimately, in an August 2015 decision, the Board denied a rating in excess of 20 percent, on and after November 25, 2008, for the Veteran's cervical spine disability.

The Veteran appealed the Board's August 2015 decision to the U.S. Court of Appeals For Veterans Claims (Court).  In a February 2016 Court Order, the Court vacated the Board's August 2015 decision.  The Court has remanded this issue to the Board for consideration consistent with the directives of a February 2016 Joint Motion for Remand.

This claim was previously before the Board in March 2016, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

While on remand, the RO, in a June 2016 rating decision, increased the Veteran's disability to 30 percent effective May 17, 2016.  Although an increased rating has been granted, the issue remained in appellate status, as the maximum schedular rating had not been assigned and such rating has not been assigned during the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (1993).  The caption on the title page has been amended accordingly to reflect this finding.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims.

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  

The Board has previously found that most current musculoskeletal examination forms were implemented in May 2013 and included 'Section V - Pain.'"  The Board previously indicated that it believed the language in that section regarding active/passive motion and weight-bearing/nonweight-bearing satisfied the requirements of Correia.  However, the May 2013 examination form is not currently being used by most examiners.  Notably, Section V was removed from the musculoskeletal examination forms in the fall of 2014 as part of a major overhaul to bring those examination forms into compliance with other requirements.  There is also an older Joints examination that is still occasionally used by examiners, although this is in the process of being phased out.  The current version of the Joints examination does not include any section for recording ranges of motion on active or passive testing.  While this version does include a question about weight-bearing, the question only asks about pain, not range of motion.

In this case, the examination form used in the administration of the May 2016 VA examination appears to have used the new format, excluding Section V. The Veteran's examination did not contain any discussion of active versus passive ranges of motion, nor was there any discussion of weight-bearing, other than within the context of pain.  The May 2016 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above.  

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have recently treated her for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, Schedule the Veteran for an appropriate VA examination to evaluate the service connected cervical spine disability.  

Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.   

The examiner must consider the Veteran's lay testimony in rendering a decision.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 (1998).
 
4. After completing the above action, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




